United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                      October 4, 2013

                                           Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            ANN C. WILLIAMS, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge


No. 13‐1256

UNITED STATES OF AMERICA,                           Appeal from the United States District
          Plaintiff‐Appellee,                       Court for the Western District of
                                                    Wisconsin.
       v.
                                                    No. 12‐CR‐83‐BBC
DARIUS R. HOWARD,
           Defendant‐Appellant.                     Barbara B. Crabb, 
                                                    Judge.

                                         ORDER

       Counsel for defendant Howard has called the court’s attention to several needed
corrections in the opinion issued on August 30, 2013.  The opinion is hereby amended as
follows:

        Page 1, third line, delete “of crack” so that phrase reads “possession of cocaine with
intent to distribute.”

      Page 3, first full paragraph, four lines from end, delete “crack” so that phrase reads
“found 11 grams of cocaine in a sandwich bag in his pocket.”
No. 13‐1256                                                                                  2

      Page  4,  second  full  paragraph,  last  line,  delete  “crack”  so  that  phrase  reads
“contained half an ounce of cocaine.”

      Page 5, first full paragraph, second line, delete “crack” so that phrase reads “moved
to suppress the cocaine and the statements he made to the police following his arrest.”

        Page 16, top carryover paragraph, last sentence, delete “crack” and insert “cocaine”
so that sentence reads: “The cocaine would have been discovered, then, independent of any
arguable violation involved in the second frisk.”